DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2015/0357710 A1) in view of Gelenbe et al. (US 2013/0086267 A1).
Consider claims 1, 12 and 17:
Li discloses: 
a calibration control apparatus configured to calibrate a characteristic difference between reception units in a plurality of reception units (see Fig. 6 and paragraphs 0097-0098, where Li describes that a calibration transmitting antenna 140 outputs calibration electromagnetic waves to a plurality of receiving antenna elements 231, 232, 233 and 234, the phases of the calibration electromagnetic waves received at the receiving antenna elements 231, 232, 233 and 234 are adjusted to match with each other), 
the plurality of reception units receiving a signal transmitted from an orbital angular momentum (OAM) mode multiplex transmission apparatus comprising a plurality of transmission units including a plurality of respective transmission antenna elements arranged in a rotationally symmetric manner and at equal distances from the center of rotation symmetry (see Fig. 4A and paragraphs 0045-0046, where Li describes that the receiving antenna elements 231, 232, 233 and 234 receive an electromagnetic wave having OAM 1 that is radiated from a plurality of transmitting antenna elements 131, 132, 133 and 134 which are disposed on a circle having 90-degree-phase difference with each other), 
the plurality of reception units further comprising a plurality of respective reception antenna elements arranged in a rotationally symmetric manner and at equal distances from the center of rotation symmetry in an OAM mode multiplex reception apparatus that is separated from the OAM mode multiplex transmission apparatus (see Fig. 6 and paragraph 0099, where Li describes that the receiving antenna elements 231, 232, 233 and 234 are arranged on the circumference of circle C2 of a receiver 200), 
the calibration control apparatus comprising: 
hardware including at least one processor and at least one memory (see Fig. 5 and paragraph 0085, where Li describes that the receiver 200 includes a Central Processing Unit (CPU) 500
receiving-side correction coefficient calculation unit implemented at least by the hardware and that calculates a receiving-side correction coefficient for calibrating the characteristic difference between the reception units based on a propagation path estimation (see Fig. 5 and paragraphs 0081-0085, where Li describes that the CPU 500 performs antenna adjustment such that the phases of electromagnetic waves received by the receiving antenna elements 231, 232, 233 and 234 match with each other, based on phases differences between received  electromagnetic waves determined by phase detector 280; see Fig. 1 and paragraphs 0005-0006, where Li describes that the phase of an electromagnetic wave is represented based on propagation direction).
Li does not specifically disclose: a propagation path estimation matrix that has, as a matrix element, a propagation path estimation value of each propagation path from the transmission units to the reception units in the plurality of transmission units and the plurality of reception units. 
 Gelenbe teaches: a propagation path estimation matrix that has, as a matrix element, a propagation path estimation value of each propagation path from transmission units to the reception units in a plurality of transmission units and a plurality of reception units (see paragraph 0078, where Gelenbe describes a receiving node that calculates a matrix Kv which provides the “best QoS value” for every path between every pair of vertices (i, j); see paragraph 0076, where Gelenbe describes “i” is a transmission node and “j” is a reception node). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a propagation path estimation matrix that has, as a matrix element, a propagation path estimation value of each propagation path from the see paragraph 0078).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2015/0357710 A1) in view of Gelenbe et al. (US 2013/0086267 A1), as applied to claim 12 above, and further in view of Motoyoshi et al. (US 2009/0092198 A1).
Consider claim 13:
	Li in view of Gelenbe discloses the calibration control apparatus according to claim 12 above. Li does not specifically disclose: the acquisition unit acquires the feedback signal formed by the OAM mode multiplex reception apparatus based on a right singular vector matrix obtained by executing singular value decomposition on the propagation path estimation matrix. 
 	Motoyoshi teaches: an acquisition unit acquires a feedback signal formed based on a right singular vector matrix obtained by executing singular value decomposition on propagation path estimation matrix (see paragraph 0136, where Motoyoshi describes a receiver that feedback the propagation path information which includes a right singular matrix obtained by executing singular value decomposition of a matrix generated from channel response estimate).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the acquisition unit acquires the feedback signal formed by the OAM mode multiplex reception apparatus based on a right singular vector matrix obtained by executing singular value decomposition on the propagation path estimation matrix, as taught by Motoyoshi to modify the method of Li in order to reduce feedback amount, as discussed by Motoyoshi (see paragraph 0135).

Allowable Subject Matter
Claims 2-11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/LIHONG YU/Primary Examiner, Art Unit 2631